722 N.W.2d 796 (2006)
Jennifer Ann HALLMAN and Matthew Allen Johnstone, Plaintiffs-Appellees,
v.
Fanny A. DELA CRUZ, M.D. and West Bloomfield Plastic Surgery Center, P.C., Defendants, and
Michigan Lasergraft Center, P.C., Defendant-Appellant.
Docket No. 129531. COA No. 253363.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the application for leave to appeal the August 11, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.